Citation Nr: 0008962	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  95-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Providence Regional Office (RO) April 1994 rating decision 
which denied service connection for PTSD.  In January and 
December 1997, the case was remanded to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran served with the 46th Engineer Battalion 
(Construction) in Vietnam; his military occupational 
specialty was carpenter; he did not sustain any combat wound 
or injury, and was not awarded any combat-related military 
decoration.

2.  The service records do not show that he engaged in combat 
with the enemy, nor do they substantiate the occurrence of 
the claimed in-service stressors necessary to support a 
diagnosis of PTSD.

3.  The veteran is not shown to have PTSD as a result of 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active wartime 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (Court) has indicated 
that a veteran seeking service connection for PTSD must 
satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where the veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD; his records 
show that he served with the 46th Engineer Battalion in 
Vietnam from April 1970 to March 1971; his military 
occupational specialty was carpenter; he did not sustain any 
combat wound or injury and was not awarded any combat-related 
decoration.  

VA medical records from August 1991 to March 1994 reveal 
intermittent treatment associated with psychiatric impairment 
as manifested by symptoms including mood swings, outbursts of 
anger and violence, irritability, and paranoia.  During 
treatment, various disabilities were diagnosed including 
bipolar disorder, PTSD, mixed personality disorder, 
polysubstance abuse, dysthymia, major depression, and 
schizophrenia.  

In a March 1994 letter, the veteran's mother indicated he 
belief that he was involved in combat in Vietnam, as she 
received from him audio-taped messages where she heard 
various background "war noises," gunfire, etc.; reportedly, 
she also received pictures with him standing next to dead 
bodies.  She suggested that she destroyed all such material 
shortly after receipt as it was very distressing to her.

In a March 1994 letter, the veteran's "wife of 20 years", 
indicated that she had known him for about 30 years, that he 
was a normal, well-adjusted person prior to active service, 
that she did not keep in touch with him while he was in the 
service, but he returned a changed man.  After service, he 
reportedly abused drugs and alcohol and displayed irrational 
and unusual behavior.  She indicated that she talked with him 
a lot about his wartime experiences and saw numerous pictures 
from Vietnam in which he stood next to bodies of dead people 
(the pictures were reportedly destroyed over the years).  

On VA psychiatric examination in March 1994, the examiner 
indicated that it was difficult to evaluate the veteran 
because he had difficulty expressing himself, describing his 
symptoms, and he had limited intellectual functioning; he was 
tense throughout the interview and unable to explain what he 
meant by his perceived symptoms including depression, 
nervousness, frustration, and confusion.  He indicated that 
he had one year of combat service in Vietnam, but denied 
receiving any combat wound or injury.  He stated that he 
experienced nightmares and day-dreams about Vietnam but was 
unable to describe the content of any such dreams.  On 
examination, the only objectively demonstrable psychiatric 
disability consisted of moderate dysthymia; anxiety disorder 
appeared to be present in that he was tense and frequently 
tapped his fingers throughout the interview; a diagnosis of 
bipolar disorder could not be confirmed, and a diagnosis of 
PTSD could not be established.  He appeared to have a mixed 
personality involving both borderline and paranoid features, 
and borderline intellectual functioning.

On VA psychiatric examination in September 1995, including a 
review of the claims file, the examiner indicated that it was 
difficult to examine the veteran as much of the information 
(reported by the veteran and contained in the claims file) 
was vague.  On examination, major depression with psychotic 
features, alcohol abuse in remission, and dependent 
personality disorder were diagnosed.  

In October 1995, the veteran's treating VA psychologist 
indicated that he received PTSD therapy for a year, and that 
he was diagnosed with bipolar disorder and PTSD (treated with 
medication); she suggested that his symptoms of distress and 
intrusive thoughts were related to his Vietnam experience.

VA medical records from March 1994 to January 1998 reveal 
intermittent treatment associated with symptoms including 
irritability, depression, anhedonia, nightmares, auditory and 
visual hallucinations, and suicidal and homicidal ideation.  
During treatment, various disabilities and impairments were 
diagnosed, including PTSD; it was indicated that the veteran 
sought service connection for PTSD but had difficulty 
documenting the occurrence of his alleged in-service 
stressors giving rise to that disorder.  On psychological 
evaluation in March 1994 (including a review of his service 
records), it was noted that he served with the 46th Engineer 
Battalion in Vietnam, reportedly as a "combat engineer" and 
his duties consisted of building roads and bridges, driving 
trucks, guard duty, and air compression operation in the Long 
Binh area from April 1970 to March 1971; he indicated that he 
was exposed to enemy attack, participated in mine sweep 
missions, was often under sniper attack, was in fear for his 
life, ran over a jeep with his 20-ton utility truck 
(reportedly killing some people in the jeep), observed a 
soldier jump out of a truck injuring himself, and saw 
numerous dead bodies killed by mine explosions; he was unable 
to recall any casualties and was never wounded himself.  On 
evaluation, PTSD, polysubstance abuse in remission, and 
bipolar disorder were diagnosed.

Subsequent to the December 1997 remand, the RO requested the 
veteran to describe in as much detail as possible the nature 
of his claimed in-service stressors.  In a January 1998 
letter, he indicated (essentially reiterating his previous 
contentions regarding the occurrence of the claimed 
stressors) that he was a heavy truck driver in the 46th 
Engineer Battalion in Vietnam.  He reported that he was 
exposed to enemy fire; on or about July 4, 1970, he was 
required to move bodies of people (including children) who 
were killed in a bus accident; and, in about November 1970, 
he ran over a Vietnamese jeep with his truck, killing two of 
the three occupants of the jeep.  

In May 1998, the RO requested the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly the U.S. 
Army & Joint Services Environmental Support Group), to 
provide any information/records which may document the 
veteran's involvement in combat in Vietnam and/or the 
occurrence of his claimed in-service stressors.  

A December 1998 report from USASCRUR, including operational 
reports from the 46th Engineer Battalion (Construction) for 
May 1970 to April 1971 (during the veteran's service in 
Vietnam), and daily staff journals from the 159th Engineer 
Group (the higher headquarters of the 46th Engineer 
Battalion), for the period July 1 to July 7, 1970, reveals 
that the 46th Engineer Battalion performed various heavy 
construction operations (including in its mission statement 
the tasks of constructing and rehabilitating various 
facilities in the rear area of the combat zone and assisting 
in emergency recovery operations) in Vietnam.  The report 
shows that the 46th Engineer Battalion was involved in minor 
enemy activity only, including the detonation of two (2) 
anti-tank mines, with no direct enemy contacts.  The report 
also describes, in detail, the combat/operational support and 
heavy construction activities and projects in which the 
battalion was involved during the reporting period, including 
excavation and quarry production, as well as the 
prefabrication of numerous revetments, bunkers, earth berms, 
4-hole latrines, 6-head shower facilities and water towers.  

On VA psychiatric examination in February 1999, performed by 
a board of two psychiatrists in conjunction with a review of 
the entire claims file and the pertinent history, it was 
indicated that the veteran carried diagnoses of 
schizoaffective disorder and PTSD.  The veteran reported 
experiencing a variety of psychiatric symptoms including 
paranoia, psychosis, auditory hallucinations, sleep 
disturbance, distressing dreams, and avoidance of stimuli 
("Orientals") reminding him of Vietnam (but it was also 
noted that he was rather schizoid, as he seemed to avoid 
everybody).  The examiners noted that the veteran had a long 
history of schizoaffective disorder complicated by his abuse 
of alcohol, cannabis and other drugs; he carried a diagnosis 
of PTSD and had some symptoms, notably sleep disturbance, 
dreams, isolation, and intrusive thoughts; however, many of 
his symptoms reportedly can be explained by his schizophrenia 
or schizoaffective disorder; therefore, it was indicated that 
he did not meet the diagnostic criteria for PTSD.  He also 
appeared to have some intellectual or cognitive difficulty 
which probably pre-date his active service (given his 
difficulties in school and at the present); he had a marked 
lack of affect and appeared anxious, but was not distressed.  
Schizoaffective disorder, not related to active service, was 
diagnosed.  

VA medical records from January 1998 to September 1999 reveal 
intermittent treatment associated with numerous symptoms and 
illnesses including the veteran's psychiatric disability, 
diagnosed as PTSD and schizophrenia.

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  Although the post-
service medical evidence of record reveals occasional 
diagnoses of PTSD and suggests a nexus between that disorder 
and the veteran's claimed combat-related stressors, there is 
no credible evidence to support his assertions with respect 
to the occurrence of the specific events described by him.  
RO attempts to verify the occurrence of the claimed stressors 
have not been successful; the USASCRUR report shows that the 
46th Engineer Battalion had only some minor enemy activity 
during his period in Vietnam, and it does not verify the 
occurrence of the alleged stressors described by the veteran.  
Moreover, contemporaneous evidence including the USASCRUR 
report and the veteran's service records show that his 
military duty in Vietnam involved a variety of general 
construction activities, and there is no indication that he 
engaged in any combat.  

The veteran's mother and spouse have indicated their belief 
that he was involved in combat in Vietnam, as they report 
seeing various photographs and his mother reports hearing 
audio-tapes containing background "war noise"; the 
credibility of such contentions is presumed, consistent with 
Justus v. Principi, 3 Vet. App. 510 (1992); however, the 
Board finds more persuasive contemporaneous service records 
which do not support his in-service stressor story and 
collectively indicate that he did not have combat service; 
his mother's and spouse's letters are dated more than 30 
years after his Vietnam service.  In this regard, it is clear 
that remote recollection of events does not carry the same 
weight as documentation proximate to the event.  It is 
acknowledged, that the evidence on which they ascertained his 
combat involvement (pictures and audio tapes) have been 
destroyed and cannot be now evaluated.  Overall, the evidence 
of record fails to show that the veteran was engaged in 
combat with the enemy.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board has the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  

The Board is aware that PTSD was diagnosed on several 
occasions during various post-service treatment sessions, as 
discussed above, and a VA psychologist indicated in March 
1994 that the onset of the disorder was related to 
specifically enumerated traumatic events in Vietnam; however, 
the occurrence of the claimed in-service stressors has not 
been corroborated or verified.  The Board observes that at 
the time of VA psychiatric examination, performed in March 
1994 and September 1995, neither of the examining 
psychiatrists could establish a diagnosis of PTSD (of service 
origin or otherwise).  

More recently, the veteran was examined and the entire claims 
file was reviewed by a board of two VA psychiatrists in 
February 1999.  The examiners acknowledged the fact that a 
diagnosis of PTSD was contained in the record and they 
confirmed the presence of some symptoms consistent with PTSD.  
However, following a thorough review of the claims file and a 
complete psychiatric examination, only schizoaffective 
disorder (not causally related to service) was diagnosed; the 
examiners clearly opined that the diagnostic criteria for 
PTSD was not met.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the evidence is to 
the effect that the veteran did not engage in combat with the 
enemy, and the evidence does not show that the claimed in-
service stressors actually occurred.  Most persuasive in this 
case is the fact that the criteria for a diagnosis of PTSD 
was not met on recent VA psychiatric examination performed in 
conjunction with the two psychiatrists' review of the entire 
claims file in February 1999.  


	
ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

